Citation Nr: 0600936	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2005, the veteran presented testimony at a 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era; however, he 
was stationed in Thailand.  The evidence of record does not 
corroborate that the veteran had actual service or visitation 
in the Republic of Vietnam and exposure to herbicides may not 
be presumed.

2.  The veteran's type II diabetes mellitus was not manifest 
in service or within one year of his discharge from service.

3.  There is no medical evidence relating the veteran's 
currently diagnosed type II mellitus to his active military 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in or aggravated by active service, and may not be presumed 
to be due to exposure to herbicides in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2003 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claim for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 2001.   Thereafter, the RO provided 
notice in March 2003.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Rufino H. Gonzalez, M.D.; Charles 
Sanders, M.D.; David Secord, DPM; Corpus Christi Medical 
Center; and Bay Area Medical Center; and a VA examination 
report dated in November 2001.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is not shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2005).  Continuity 
of symptoms, however, is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection also is appropriate for a disorder diagnosed after 
discharge when evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more, type II diabetes 
mellitus becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a non service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  If, however, the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran claims entitlement to service connection for 
diabetes mellitus, including due to exposure to herbicides in 
service.  The Board notes that private and VA treatment 
records, and a November 2001 VA examination have established 
that the veteran has been diagnosed as having diabetes 
mellitus. Throughout his appeal and during his September 2005 
Board hearing the veteran has alleged several bases of 
entitlement to service connection for diabetes mellitus, 
specifically, due to herbicide exposure during service.  
First, he alleges that while he was stationed in Thailand he 
would occasionally board aircraft that landed in Vietnam.  He 
also handled planes that had been sprayed with herbicides.  
Third, he contends that the herbicides that were sprayed in 
Vietnam were carried over to Thailand.  Additionally, that 
herbicides were sprayed by the United States government in 
Thailand.

The law provides that for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations 
that become manifest within a particular period, if any such 
period is prescribed.  The specified diseases are:  
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx), and diabetes 
mellitus (Type 2).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2005).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 
(1996).

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam. Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The evidence of record shows that the veteran served with the 
United States Air Force during the Vietnam era.  The medical 
evidence establishes that the veteran has been diagnosed with 
type II diabetes mellitus.  The Board, however, finds that 
the record does not establish that the veteran was ever 
stationed in, or visited Vietnam proper as required by 
regulation.  The veteran's DD Form 214 reveals service in 
Thailand for 94 days; the veteran served as an aircraft 
mechanic.  It does not indicate that the veteran served in or 
visited Vietnam nor was the veteran awarded the Vietnam 
service medal.  

Furthermore, in December 2001, the service department 
responded that there was no information or document of record 
regarding any service in Vietnam.  In March 2004, the service 
department further verified that although the veteran served 
in Thailand, there was no evidence of herbicide exposure in 
the veteran's file.  Additionally, in an effort to help 
substantiate the veteran's claim the service department was 
queried in March 2004 and asked to search the morning reports 
of Buffalo Hunters 99th Strategic Reconnaissance Squadron for 
remarks regarding the landing of drones and exposure to 
herbicides.  In July 2004, the service department responded 
that there were no morning reports for the period in 
question.

His service personnel records also do not affirmatively 
establish that his responsibilities included actual duty or 
visitation in Vietnam.  The veteran has alleged that he came 
into contact with planes that had been exposed to Agent 
Orange and/or that he landed in Vietnam on at least two 
occasions.  The reports, however, do not support his 
assertions, and those assertions are not consistent with his 
duties in aircraft maintenance.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  

The veteran has also alleged the that he was exposed to 
herbicide while he was stationed in Thailand because the 
herbicides sprayed in Vietnam were carried to Thailand and 
that herbicides were also sprayed in Thailand.  The Board 
notes that the veteran's allegation that herbicides sprayed 
in Vietnam were carried to Thailand has not been 
corroborated.  The veteran has submitted literature that
showed that Agent Orange was used in Thailand in 1964 and 
1965.  Other excerpts included additional information as to 
specifics of spraying of the defoliant in Vietnam, to include 
a herbicide spray map as to that country, and the effects of 
herbicide exposure. 

According to directives of the Department of Defense (DOD) 
from January 2003, the DOD received a listing from the 
Defense Department of locations outside of Vietnam where 
Agent Orange was used or tested.  One of these sites was 
Thailand, from 1964 to 1965.  Although it is noted that there 
was spraying of this exfoliant in the 1960s, the veteran was 
not in the country until 1974.  There is no objective 
evidence of record to suggest that he was exposed to 
herbicides while in the country.  To concede that the veteran 
was exposed to Agent Orange while in Thailand would be purely 
speculative.

Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case; and 
exposure to herbicides in service may not be presumed.  See 
VAOPGCPREC 27-97.  Therefore, the Board finds that 
presumptive service connection for type II diabetes mellitus 
due to exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).  

The veteran's service medical records do not document any 
treatment for type II diabetes mellitus, and the medical 
evidence shows that he was first diagnosed as having the 
disease many years after his discharge from service.  In 
September 2005, the veteran himself testified that he was not 
diagnosed as having diabetes mellitus until six years after 
his period of service.  Moreover, there is no competent 
evidence linking the veteran's currently diagnosed type II 
diabetes mellitus with his military service.  Although the 
veteran has asserted that his diabetes mellitus, type II, was 
incurred in service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, service connection for type II 
diabetes mellitus may also not be granted on either a direct 
or a one-year presumptive basis.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for type II diabetes mellitus; hence, the doctrine 
of reasonable doubt is not applicable.  Accordingly, the 
claim must be denied.  


ORDER

Service connection for type II diabetes mellitus, including 
due to exposure to herbicides in service, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


